Name: 2006/546/EC,Euratom: Decision of the Representatives of the Governments of the Member States of 6 July 2006 appointing a Judge to the Court of Justice of the European Communities
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2007-03-16; 2006-08-05

 5.8.2006 EN Official Journal of the European Union L 215/30 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 6 July 2006 appointing a Judge to the Court of Justice of the European Communities (2006/546/EC, Euratom) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Article 223 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 139 thereof, Whereas: In accordance with the provisions of the Treaties, every three years there is a partial replacement of members of the Court of Justice of the European Communities for a term of office of six years. For the period from 7 October 2006 to 6 October 2012, the Governments of the Member States should appoint a further Judge in addition to the twelve Judges and four Advocates-General appointed on 6 April 2006, HAS DECIDED AS FOLLOWS: Article 1 Mr Thomas VON DANWITZ is hereby appointed Judge to the Court of Justice of the European Communities for the period from 7 October 2006 to 6 October 2012. Article 2 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 6 July 2006. The President E. KOSONEN